IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JEREMY EVAN SIGAL,                                    No, 70016
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,                                          FILED
                                       Respondent.
                                                                                   APR 2 7 2016
                                                                                   TRACE K. TINDEM1.IAN
                                                                                CLERK OF SUPREME COURT
                                                                               BY_SLYEL-Ctt___
                                                                                  DEPUTY CLER.
                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order denying an
                     amended motion for transcripts at State's expense. Eighth Judicial
                     District Court, Clark County; Eric Johnson, Judge.
                                 Because no statute or court rule permits an appeal from the
                     aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                     352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                 ORDER this appeal DISMISSED.




                                             Douglas



                     Cherry
                              Ch2-4

                     cc: Hon. Eric Johnson, District Judge
                          Jeremy Evan Sigal
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA

(0) 1947A   49.9
              )nli
                                                                                           10-13283